FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of April , 2013 Brazilian Distribution Company (Translation of Registrant’s Name Into English) Av. Brigadeiro Luiz Antonio, 3142 São Paulo, SP 01402-901 Brazil (Address of Principal Executive Offices) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F) Form 20-F X Form 40-F (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (1)): Yes No X (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101 (b) (7)): Yes No X (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No X São Paulo, Brazil, April 11, 2013 – Grupo Pão de Açúcar [BM&FBOVESPA: PCAR4 (PN); NYSE: CBD] and Viavarejo S.A. [BM&FBOVESPA: VVAR3] announce its sales performance for the 1 st quarter of 2013. In the 1T13, gross sales totaled R$ 15.0 billion, up 9.7% in comparison with 1Q12, due mainly to the same-store sales performance of 6.6% and the stores opening that contributes to the growth of 3.1% in the period. The highlights were the outstanding same-store performance of Assaí, Minimercado Extra and Ponto Frio banners, in addition to the 125 stores opened in the last 12 months (of which 25 in 1Q13, which added 28 thousand square meters to the sales area in the period). Gross Same-Store Gross Sales (R$ Net Sales (R$ billion) Sales Δ% billion) 1Q13 1Q13 Δ% 1Q13 Δ% GPA Food 6.4% 8,149 10.6% 7,383 10.9% Food 9.6% Non-Food -4.9% Viavarejo 6.8% 6,836 8.7% 6,000 9.3% Bricks & Mortar 6.8% Nova Pontocom 6.8% Total GPA 6.6% 14,984 9.7% 13,383 10.2% BUSINESSES PERFORMANCE GPA FOOD ü Gross sales revenue was up 10.6% over 1Q12. In addition to the same-store sales performance, commented below, highlight to the faster store opening pace. In the quarter, 12 Minimercados Extra, 3 Assaí, 2 Extra Supermercados, 1 gas station and 1 drugstore were opened, totaling 19 new stores. ü Gross same-store sales were up 6.4%. This growth is due to the strong comparison base (9.3% recorded in 1Q12) and one day less in February this year. The calendar effect, due to Easter, contributed positively because the full sales period was concentrated in the first quarter, while in 2012 only part of the sales was concentrated in March. In real terms (i.e., as deflated by the IPCA consumer index), gross same-store sales were -0,2%. ü Perishables (meat, fruits and vegetables) and other categories benefited by Easter (grocery and seafood) were the main drivers for the 9.6% Food gross same-store sales increase. In Non-Food, the decrease of 4.9% in same-store sales reflects, mainly, the strong comparison base over the previous year for the electronics category which grew 13% in 1Q12. ü In line with previous quarters, Assaí and Minimercado Extra banners outpaced once again the Group’s same-store sales average, reaching a double-digit growth. This performance was driven by the increased traffic and the double-digit growth in average ticket. The Group’s expansion plan for the coming years will focus on these banners. In 1Q13, highlight to the Pão de Açúcar banner performance, with good results in fruits, organic and seafood categories. ü In March, the Federal Government announced the tax exemption for some basic products of meat, fruit, vegetables and HPC categories. This measure aims to reduce the products final price and improve the consumers’ purchasing power as a consequence. 1 VIAVAREJO ü Gross sales revenue up 8.7% over 1Q12. On a same-store basis, gross sales increased 6.8% in 1Q13. In real terms, considering inflation in the electronics, furniture and mattress categories in the last 12 months, as announced by the IBGE, real growth was 5.4%. ü Bricks-and-mortar SSS increased 6.8%. Ponto Frio and Casas Bahia stores undertook important marketing initiatives, such as the traditional January’s markdown and also other campaigns. These campaigns contributed to increase traffic of customers and the average ticket for the quarter. It is worth highlighting Ponto Frio stores performance that outpaced Viavarejo's growth average. ü In 1Q13, six Casas Bahia stores were opened, mainly in the Northeast region. ü Nova Pontocom (NPC) was up 6.8% in 1Q13, including the wholesale operation. This result has evolved during the quarter, reaching double-digit growth in March. ü This quarter’s highlight was the beginning of the Marketplace operation in Extra website, which will increase the assortment of products and the number of visits. ü The e-commerce market started the year with intensive promotion activity, following 2012 trend. NPC maintain its strategy to grow aligning sales and profitability, offering the highest level of customer service as differentiation. UPCOMING DATES 1Q13 Results Release Monday, April 29, 2013
